Case 1:20-cv-01292-SKC Document 26 Filed 10/06/20 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-CV-01292-SKC

DEANNA ROSS, ARMANDO ROSS, and JASON ROSS,

 Plaintiffs

 v.

 ROBERT PINO, individually and in his official capacity,
 MICHAEL MARTINEZ, individually and in his official capacity, and
 JOSEPH LUKOW, individually and in his official capacity,

Defendants.



    UNOPPOSED MOTION FOR LEAVE TO RESTRICT PUBLIC ACCESS TO
 THE EXHIBIT [ECF #21] TO DEFENDANT ROBERT PINO’S MOTION TO DISMISS
         PURSUANT TO FED. R. CIV. P. 12(b)(1) AND 12(b)(6) [ECF #20]


       Robert Pino, in his individual and official capacity (“Defendant”), by and through

undersigned counsel of Fowler, Schimberg, Flanagan & McLetchie, P.C., presents this Motion for

Leave to Restrict Public Access to the Exhibit [ECF #21], which was filed contemporaneously

with and in support of Defendant Pino’s Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(1)

and 12(b)(6) [ECF #20]. In support of this Motion, this Defendant states as follows:

       Certification Pursuant to D.C.COLO.LCivR 7.1(a): The undersigned has conferred

with counsel for Plaintiffs regarding the relief requested in this Motion. The Motion is unopposed.

       1.      This Motion is submitted pursuant to D.C.COLO.LCivR 7.2(c).

       2.      This Motion respectfully seeks a “Level 1” restriction, such that access is limited

to the parties and to the Court, to the Exhibit to this Defendant’s Motion to Dismiss. The Exhibit


                                                1
Case 1:20-cv-01292-SKC Document 26 Filed 10/06/20 USDC Colorado Page 2 of 4




was filed on September 22, 2020 and is docketed as ECF #21. The Exhibit is marked as

“Defendant Pino’s Motion to Dismiss EXHIBIT A.”

       3.      On September 22, 2020, Defendant Pino filed a Motion to Dismiss Pursuant to Fed.

R. Civ. P. 12(b)(1) and 12(b)(6). See Mot. to Dismiss [ECF #20]. The Exhibit [ECF #21] was

submitted contemporaneously with the Motion to Dismiss as a “Level 1” restricted document.

       4.      This Defendant requests that the Court enter the Exhibit [ECF #21] as a “Level 1”

restricted document, such that access to the Exhibit is limited to the parties and the Court.

       5.      The Exhibit is a compilation of documents and reports provided by the Office of

the District Attorney for Colorado’s Twelfth Judicial District regarding criminal investigations

into allegations and suspected acts of criminal child abuse. Related charges were eventually

brought against Plaintiffs. Counsel for this Defendant has reviewed the reports and ensured that

the names and initials of the minors involved have been redacted. Nonetheless, as an extra measure

of caution, Level 1 restriction is sought due to the highly sensitive nature of the material and to

protect the privacy interests of all the parties involved.

       6.      The Level 1 restriction ensures that the sensitive material and the privacy interests

at stake and contained in the Exhibit are protected. The confidentiality of information pertaining

to minors who become involved in the child protection system is entitled to protection under

various federal and state laws. See e.g. Schwartz v. Jefferson Cnty. Dep’t of Human Servs., 2013

WL 3713640, *2-*8 (D. Colo. 2013). Individuals also have a privacy interest in criminal history

summaries. See Auguste v. Alderden, 2008 WL 3211283 at *17 (D. Colo. 2008) (citing United

States DOJ v. Reporters Comm. For Freedom of Press, 489 U.S. 749, 764 (1989)). At this stage

of the case, these interests outweigh any interest the public may have in learning the sensitive


                                                   2
Case 1:20-cv-01292-SKC Document 26 Filed 10/06/20 USDC Colorado Page 3 of 4




factual grounds for the investigation set forth in the D.A.’s report.

        7.      If the Exhibit [ECF #21] is not restricted, the sensitive and private information

pertaining to the minor who was the party sought to be protected by the investigation, as well as a

then-minor who was one of the subjects of the investigation, would be unnecessarily disclosed to

the public.

        8.      Level 1 restriction is the most practicable solution to protecting this information.

Although the minors’ names and initials have been redacted from the D.A.’s report, the substance

of the allegations and the investigations are still viewable. It is impossible to redact all the sensitive

material in the Exhibit while still presenting enough material to enable a ruling on the merits of

Defendant Pino’s Motion to Dismiss. In light of the relief requested in Defendant Pino’s Motion

to Dismiss—which, in part, is for the Court to abstain from adjudicating the disputes under Fed.

R. Civ. P. 12(b)(1), pursuant to the domestic relations exception to federal jurisdiction—it is

important for the Court to be able to fully review the substance of the material so as to rule upon

the Motion to Dismiss. Furthermore, to date, no protective order has been entered in this case.

        9.      Defendant Pino therefore respectfully asks the Court to restrict public access with

a “Level 1” restriction, such that access is permitted only to the parties and the Court, to the Exhibit

filed and docketed as ECF #21.


        WHEREFORE, Robert Pino requests that the Court grant this Motion, and that the Exhibit

filed as ECF #21 be filed with a Level 1 restriction.


        Respectfully submitted this 6th day of October, 2020.




                                                    3
Case 1:20-cv-01292-SKC Document 26 Filed 10/06/20 USDC Colorado Page 4 of 4




                                             /s/ Eden R. Rolland
                                             Andrew R. McLetchie, Atty. No. 34035
                                             Eden R. Rolland, Atty. No. 48877
                                             Fowler, Schimberg, Flanagan & McLetchie, PC
                                             350 Indiana Street, Suite 850
                                             Golden, Colorado 80401
                                             Telephone: 303-298-8603
                                             Fax: 303-298-8748
                                             a_mcletchie@fsf-law.com
                                             e_rolland@fsf-law.com
                                             Attorneys for Defendant Robert Pino



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of October, 2020, I electronically filed the foregoing
UNOPPOSED MOTION FOR LEAVE TO RESTRICT PUBLIC ACCESS TO THE
EXHIBIT [ECF #21] TO DEFENDANT ROBERT PINO’S MOTION TO DISMISS
PURSUANT TO FED. R. CIV. P. 12(b)(1) AND 12(b)(6) [ECF #20] with the Clerk of Court
using the CM/ECF system, which will send notification of such filing to the following email
addresses:

 David C. Japha, Esq.                           Leslie L. Schluter, Esq.
 Evan J. House, Esq.                            Sophia A.N. Fernald
 LEVIN JACOBSON JAPHA, P.C.                     DAGNER | SCHLUTER | MITZNER | WERBER, LLC
 950 South Cherry Creek Street, Suite 912       5105 DTC Parkway, Suite 250
 Denver, CO 80246                               Greenwood Village, CO 80111
 Telephone: (303) 504-4242                      Telephone: (303) 221-4661
 davidjapha@japhalaw.com                        Fax: (303) 221-4594
 ehouse@ljjlaw.com                              lschluter@lawincolorado.com
 Attorneys for Plaintiffs                       sfernald@lawincolorado.com
                                                Attorneys for Defendant Joseph Lukow


                                                     /s/ Sylvia Osiecka
                                                     Sylvia Osiecka




                                                4
